09-0623-cv
    Roman v. NSA



                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO SUMMARY ORDERS FILED
AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 0.23 AND
FEDERAL RULE OF APPELLATE PROCEDURE 32.1. IN A BRIEF OR OTHER PAPER IN WHICH A LITIGANT
CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST ONE CITATION
MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION: “(SUMMARY ORDER).”
UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS PUBLICLY ACCESSIBLE
WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT HTTP://WWW.CA2.USCOURTS.GOV), THE
PARTY CITING THE SUMMARY ORDER MUST FILE AND SERVE A COPY OF THAT SUMMARY ORDER TOGETHER
WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED. IF NO COPY IS SERVED BY REASON OF THE
AVAILABILITY OF THE ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT
DATABASE AND THE DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 3 rd day of December, two thousand nine.

    PRESENT:
                   AMALYA L. KEARSE,
                   ROBERT D. SACK,
                   ROBERT A. KATZMANN,
                            Circuit Judges.

    _______________________________________

    GILBERT ROMAN,

                   Plaintiff-Appellant,

                   -v.-                                      09-0623-cv

    NSA,

             Defendant-Appellee.
    _______________________________________
FOR APPELLANT:           Gilbert Roman, pro se, Ozone Park,
                         N.Y.
FOR APPELLEE:            Duncan Levin, Benton J. Campbell,
                         United States Attorney, Varuni
                         Nelson, Robert B. Kambic, Assistant
                         United States Attorneys for the
                         Eastern District of New York,
                         Central Islip, N.Y.


    Appeal from a judgment of the United States District

Court for the Eastern District of New York (Bianco, J.).

    UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment of the district court be

AFFIRMED.

    Plaintiff-Appellant Gilbert Roman, pro se, appeals from

the district court’s judgment granting summary judgment in

favor of the National Security Agency in this proceeding

brought pursuant to the Freedom of Information Act (“FOIA”),

5 U.S.C. § 552 (2006).   We assume the parties’ familiarity

with the underlying facts, the procedural history of the

case, and the issues on appeal.

    We review orders granting summary judgment de novo and

focus on whether the district court properly concluded that

there was no genuine issue as to any material fact and the

moving party was entitled to judgment as a matter of law.

See Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300


                               2
(2d Cir. 2003).   We resolve all ambiguities and draw all

inferences in favor of the nonmovant.    See Nationwide Life

Ins. Co. v. Bankers Leasing Ass’n, 182 F.3d 157, 160 (2d

Cir. 1999).

    Having conducted an independent and de novo review of

the record, we affirm for substantially the reasons stated

by the district court in its thorough and well-reasoned

order.   We have considered all of Roman’s arguments on

appeal and find them to be without merit.    Accordingly, the

judgment of the district court is hereby AFFIRMED.

Furthermore, it is hereby ORDERED that Roman’s pending

motions to introduce new evidence or compel investigations

are DENIED.

                        FOR THE COURT:
                        Catherine O’Hagan Wolfe, Clerk

                        By: ____________________________




                              3